OPINION AND ORDER
On March 13, 2002, a Russell County Circuit Court jury convicted Respondent G. George Bertram of possession of a controlled substance in the first degree while in possession of a firearm, a Class C felony, and of operating a motor vehicle while under the influence of alcohol (first offense), a misdemeanor. Bertram was sentenced to five years in prison on the felony offense and thirty days and/or a $500 fine *274on the misdemeanor offense, to run concurrently. The Kentucky Bar Association moves this Court to enter a public order confirming Respondent’s suspension from the practice of law in this Commonwealth since March 14, 2002.
Supreme Court Rule 3.166(1) states that any member of the bar who “is convicted by a judge or jury of a felony ... shall be automatically suspended from the practice of law in this Commonwealth.” This suspension takes effect on the day following the finding of guilt or entry of judgment, whichever comes first. The rule further states that the suspension will continue indefinitely until “dissolved or superseded by order of the Court.” SCR 3.166(1).
Respondent was adjudged guilty of a felony offense on March 13, 2002; thus, he was automatically suspended from the practice of law on March 14, 2002. No motion has been filed to dissolve or modify the suspension pursuant to SCR 3.166(1).
To the extent that Respondent has not already done so, he shall, under SCR 3.166(4), notify all clients in writing of his inability to continue to represent them within ten (10) days after his conviction and shall furnish copies of all such letters to the Director of the Kentucky Bar Association. Respondent shall also make arrangements to return all active files to the client or to new counsel and shall return all unearned attorney fees and client property to the clients and shall advise the Director of such arrangements within ten (10) days of this order.
Pursuant to SCR 3.166(1), Respondent’s suspension shall remain in effect until dissolved or superseded by order of this Court.
Wherefore, the request of the Kentucky Bar Association for entry of an order memorializing the automatic suspension of Respondent G. George Bertram on March 14, 2002, incident to his felony conviction, for the purpose of notice to the members of the legal community and to the public is granted.
All concur.
ENTERED: May 16, 2002.
/s/ Joseph E. Lambert CHIEF JUSTICE